ORDER
PER CURIAM.
Movant, Chico Lee, appeals from the judgment denying his Rule 29.15 motion for post-conviction relief. We previously affirmed Movant’s conviction for distribution of a controlled substance in violation of section 195.211, RSMo 2000. State v. Lee, 36 S.W.3d 405 (Mo.App. E.D.2001). He now contends his appellate counsel provided ineffective assistance.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).